Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel H. Mwabira-Simera appeals the district court’s order denying relief on his complaint. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pau-peris and affirm for the reasons stated by the district court. Mwabira-Simera v. Thompson Hosp. Servs., LLP, Nos. 1:11— cv-02989-WMN; 1:12-cv-00848-ELH (D.Md. Mar. 28, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.